                Case 2:19-cr-00230-JLR Document 44 Filed 04/23/20 Page 1 of 3




1                                                                       The Honorable James L. Robart
2
3
4
5
6
                              UNITED STATES DISTRICT COURT FOR THE
7                               WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
8
9
10 UNITED STATES OF AMERICA,                             CASE NO. CR19-230 JLR
11                                                       ORDER REGARDING TRIAL
                                      Plaintiff,
                                                         DATE
12
                             v.
13
14 LEONTAI BERRY and
   SHANNON MCCALL,
15
16                                    Defendants.
17
18
             THIS COURT having considered the parties’ stipulated motion for a continuance of
19
     the trial date and the facts set forth therein, and General Order 07-20 of the United States
20
     District Court for the Western District of Washington addressing measures to reduce the
21
     spread and health risks from COVID-19, which is incorporated herein by reference, hereby
22
     FINDS as follows:
23
24           1. In light of the recommendations made by the Centers for Disease Control and

25               Prevention (CDC) and Public Health for Seattle and King County regarding social

26               distancing measures required to stop the spread of this disease as well as the lack
27               of the type of personal protective equipment necessary to ensure the health and
28               safety of all participants it is not possible at this time to proceed with a jury triat.

      Order Regarding Trial Date                                                 UNITED STATES ATTORNEY
                                                                                700 STEWART STREET, SUITE 5220
      United States v Berry & McCall, CR19-230 JLR - 1
                                                                                  SEATTLE, WASHINGTON 98101
                                                                                        (206) 553-7970
                Case 2:19-cr-00230-JLR Document 44 Filed 04/23/20 Page 2 of 3




 1
             2. Further, because of the recommendations that individuals at higher risk of
 2
                 contracting this disease –including individuals with underlying health conditions,
 3
                 individuals age 60 and older, and individuals who are pregnant – avoid large
 4
                 groups of people, at this time, it would be difficult, if not impossible, to get a jury
 5
                 pool that would represent a fair cross section of the community. Based on the
 6
                 recommendations it would also be medically inadvisable to do so.
 7
 8           3. As a result, the failure to grant a continuance of the trial date in this case would

 9               likely result in a miscarriage of justice. Pursuant to 18 U.S.C. § 3161(h)(7)(A),
10               the ends of justice served by continuing the trial in this case outweighs the best
11               interest of the public and the defendant to a speedy trial.
12           IT IS THEREFORE ORDERED that the parties participate in a status conference on
13 July 2, 2020, at 10:00 a.m. The purpose of the status conference will be to discuss a date on
14 which the trial can be scheduled and take place without any potential impact on the health of
15 all participants or the community.
16
             IT IS FURTHER ORDERED that the period time from the date of this order up to and
17
     including the date to be set for the trial at the status conference, shall be excludable time
18
     pursuant to 18 U.S.C. § 3161.
19
             Dated this 23rd day of April, 2020.
20
21
22
23
                                                         A
                                                         The Honorable James L. Robart
24                                                       U.S District Court Judge
25
26 //
27 //
28 //

      Order Regarding Trial Date                                                UNITED STATES ATTORNEY
                                                                               700 STEWART STREET, SUITE 5220
      United States v Berry & McCall, CR19-230 JLR - 2
                                                                                 SEATTLE, WASHINGTON 98101
                                                                                       (206) 553-7970
               Case 2:19-cr-00230-JLR Document 44 Filed 04/23/20 Page 3 of 3




 1
 2
 3
 4
 5
 6 Presented by:
 7
 8 /s/ Jessica M. Manca_____
 9 JESSICA M. MANCA
   Assistant United States Attorney
10
11 /s/ Cathy Gormley (per approval)_____
   CATHY GORMLEY
12 Counsel for Leontai Berry
13
   /s/ Christopher Carney (per approval)_____
14 CHRISTOPHER CARNEY
15 Counsel for Shannon McCall
16
17
18
19
20
21
22
23
24
25
26
27
28

     Order Regarding Trial Date                                   UNITED STATES ATTORNEY
                                                                 700 STEWART STREET, SUITE 5220
     United States v Berry & McCall, CR19-230 JLR - 3
                                                                   SEATTLE, WASHINGTON 98101
                                                                         (206) 553-7970
